DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
Note; The status identifier of claim 7 is incorrect since this claim is withdrawn from consideration. Claim 7 should say “withdrawn – currently amended”. Refer to MPEP 714(II)(C)(A) for further detail. 

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al (US 2014/0206978 A1, Filed 2013-01-22, hereinafter “Ackermann”) in view of  Dirac (WO 2008089768 A1, Published 2008-07-31, hereinafter “Dirac”; Espacenet translation provided with this Office Action). 
Regarding claim 1, Ackermann discloses, An optoacoustic probe (optoacoustic probe) for optoacoustic imaging of a tissue (see Fig. 1), the probe having a distal end operable to contact the tissue (see Fig. 1; 0059; to volume 160 when the distal end of the probe 102 is in contact with or close proximity to that volume 160)) and a proximal end (0070; where the probe 102 is designed to be handheld, it is desirable to keep the probe head (the wider, distal portion of the probe 102) short so that the probe stem (the narrower, proximal portion of the probe 102) is relatively close to the surface of volume 160.), the probe comprising:
a transducer assembly (transducer assembly 315) configured to receive optoacoustic return signals (0028; the ultrasound transducer comprises an array of piezoelectric elements that can both transmit and receive acoustic energy);
an optical window configured to carry light along a light path to the tissue (0029; The probe 102 also includes one or more optical windows 203 through which the light carried on optical path 132 can be transmitted to the surface of a three-dimensional volume 160. In an embodiment, it is desirable to locate one side of the optical window 203 as close as practical to the acoustic lens 205. The total area of an optical window 203 is important to maximize energy for a given fluence incident on the surface of the volume 160.); and
a housing comprising (Shells 302 and 304):
(i) a distal portion having a probe face (see re-produced Fig. 4 below) that includes an acoustic opening (316) into which the transducer assembly is disposed (0047; “The ultrasound transducer 310 fits within housing 316 so that the transducer elements are in close proximity to, or in contact with an acoustic lens 205.”) and an optical opening into which the optical window (203) is disposed (see re-produced Fig. 4 below), the transducer assembly and the optical window extending proximally from the probe face (see re-produced Fig. 4 below); and

    PNG
    media_image1.png
    690
    356
    media_image1.png
    Greyscale


(ii) a gasket disposed within the optical opening at the probe face and engaging and extending around the optical window, the gasket configured to form an optoacoustic barrier to at least partially optically and acoustically isolate at least a portion of the optical window from the housing of the probe.
However, Dirac discloses a gasket disposed within the optical opening and engaging and extending at least partially around the optical window (see re-produced Fig. 13), the gasket configured to form an optoacoustic barrier to at least partially optically and acoustically isolate at least a portion of the optical window (0126; “A washer, gasket or foam (341), preferably of rubber or elastomere, is compressed between the analyzing unit support structure (330c) and the sensor casing bottom (336a) around the windows (338, 339) to seal against especially external light sources.” [Dirac discloses a gasket to seal against especially external light sources which is seen as optically isolating at least a portion of the optical window. Any rubber or elastomer material would absorb acoustic waves; therefore, the gasket of Dirac which consist of rubber or elastomer disposed within the optical opening and engaging and extending around the optical window is configured to form an optoacoustic barrier to at least partially optically and acoustically isolate the optical window.])

    PNG
    media_image2.png
    469
    434
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Ackerman optical window to include a gasket disposed within the optical opening and engaging and extending at least partially around the optical window as taught by Dirac. Doing so would form a gasket disposed within the optical opening at the probe face of Ackermann and the gasket would engage and extend around the optical window of Ackerman, and thus the gasket would be configured to form an optoacoustic barrier to optically and acoustically isolate a portion of the optical window as from the housing of the probe. The motivation to do this would be to seal against especially external light sources and to prevent contamination.

(Ackermann discloses in paragraph 0047; “The ultrasound transducer 310 fits within housing 316 so that the transducer elements are in close proximity to, or in contact with an acoustic lens 205.”) in acoustic communication with an acoustic transducer  (Ackermann discloses in paragraph 0028; the ultrasound transducer comprises an array of piezoelectric elements that can both transmit and receive acoustic energy…The ultrasound transducer elements are capable of generating electrical energy in response to receiving ultrasound acoustic energy.), the acoustic lens having a distal face and a proximal end (Claim 24; “an acoustic lens having an inner surface and an outer surface”), the distal face being adjacent the probe face (Claim 24; “outer surface of the acoustic lens forming a distal end of the ultrasound transducer assembly.”), and the proximal end being adjacent the acoustic transducer (Claim 24; the inner surface of the acoustic lens being acoustically coupled to the active end of the ultrasound transducer array), Dirac discloses a gasket around an optical window (see claim 1 above) and since the gasket is modified to be around the optical window of Ackermann (see motivation of claim 1) then the gasket is positioned between the optical window and the acoustic lens.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ackermann in view of Dirac, as applied to claim 1 above, in view of US Patent Application Publication Irisawa et al (US 2014/0345385 A1, Foreign Priority date of 2012-02-13, hereinafter “Irisawa”).
Regarding claim 3, Ackermann as modified discloses all the elements above in claim 1, However, Ackermann as modified fails to discloses wherein the housing is made from an optically reflective material that comprises at least one of acrylonitrile-butadiene styrene or polybutylene terephthalate. 
Irisawa discloses in paragraph (0055; The housing 44 is formed, for example, of a copolymerized resin (ABS) of acrylonitrile, butadiene, and styrene, or the like … In the present embodiment, a surface portion of the housing 44 adjacent to the acoustic lens (abutting portion R in FIGS. 1A and 1B in the case of the present embodiment) has an optical property in which the average disuse reflection factor is 85% or more and the average absorption factor is 10% or less in the wavelength range of the measuring light)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claim invention to modify the method and device of Ackermann as modified housing material to be made of ABS material, which is has a reflective material as taught by Irisawa. The motivation to do this would be to have high reflection factor with a low absorption factor in order to prevent the light reflected from the measurement target from passing through the acoustic lens and being absorbed by the acoustic wave transducer or being absorbed by the acoustic lens (0026 of Iriswa). 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann in view of Dirac, as applied to claim 1 above, as evident by Yingchun Ding Non Patent Literature (Computation Materials Science 82 (2014) 202-218, Published 2013-10-22, hereinafter “Ding”; NPL reference provided with this Office Action).
Regarding claim 4, Ackermann as modified discloses all the elements above in claim 1, Ackerman in view of Dirac discloses the gasket (Dirac discloses in paragraph (0126; “A washer, gasket or foam (341), preferably of rubber or elastomere), but Dirac fails to explicitly discloses a crystal structure having anisotropic thermal expansion properties that form the optoacoustic barrier by constrain generation of acoustic waves from stray light within the gasket, thereby constraining propagation of acoustic waves from the gasket to the housing.
However, Ackermann further discloses a silicone rubber material doped with Titanium Dioxide (Ackermann discloses in paragraph 0048; “the RTV silicon rubber forming the acoustic lens 205 and/or the transducer assembly 315 may be doped with approximately 4% TiO.sub.2.”; as well as 0079; “acoustic lens 205 comprising RTV silicon rubber may be whitened and have its optoacoustic signature reduced by being doped with about 4% TiO2...”; as well as 0078; “Anti-reflective coatings may be used to reduce and/or minimize energy absorbed or reflected by the optical window 203.”). The present application discusses in paragraph 0013 of the specification; “The crystalline structure may comprise…of i) titanium dioxide”. Note; it is known for titanium dioxide to include a crystal structure having anisotropic thermal expansion properties. The teachings of these properties are taught by Ding. Ding discusses the anisotropic elasticity and thermal conductivity of titanium dioxide. (Para 2 under Methods and computational details; “The crystal structures of TiO2 polymorphs studied in our paper are shown in Fig. 1.”; Abstract; “We have investigated the anisotropies in mechanical properties, sound velocity and thermal conductivity of seven TiO2 polymorphs using the computed elastic constants by PBEsol functional…. We plot the planar contours of Young’s moduli and sound velocities of TiO2 structures at several crystallographic planes to reveal their anisotropic properties…The anisotropy in sound velocity revealed by Christoffel equation can be considered as a good starting point for investigating the anisotropy of lattice thermal conductivity in a crystalline material.”). Hence, it is known that titanium dioxide has a crystal structure with anisotropic thermal expansion properties. Thus Ackermann silicone rubber material doped with titanium dioxide comprises a crystal structure with anisotropic thermal expansion properties. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the material of the rubber gasket taught by Ackermann in view of Dirac to include the teachings of Ackermann’s silicone rubber material doped with titanium dioxide. The motivation to do this would be yield a predictable result such as to increasing the barrier functionality of the gasket. Thus, Ackermann as modified teaches a gasket comprises a crystal structure with anisotropic thermal expansion properties that form the optoacoustic barrier by constraining generation of acoustic waves from stray light within the gasket, thereby constraining propagation of acoustic waves from the gasket to the housing.

(see rejection of claim 4 above) or ii) boron nitride, at a level of from 1% to 15% by weight of the gasket to provide the at least partial optical isolation. Further, Ackermann as modified discloses the crystalline structure comprising titanium dioxide at a level of from 1% to 15% by weight of the gasket (Ackermann discloses in paragraph 0048, “the RTV silicon rubber forming the acoustic lens 205 and/or the transducer assembly 315 may be doped with approximately 4% TiO.sub.2.”; as well as 0078; Anti-reflective coatings may be used to reduce and/or minimize energy absorbed or reflected by the optical window 203.”; [The 4% Titanium dioxide falls within the range 1% to 15% and is therefore within the claim range. As noted in the Applicant’s specification paragraph 0090 titanium within this range would provide at least partial optical isolation.]). 

Regarding claim 6, Ackermann as modified discloses all the elements above in claim 4, Ackermann as modified discloses the gasket comprises silicone with crystal structure (see rejection of claim 4 above). Ackermann further discloses fabricating the material made from silicone with microspheres (0094; “the material used to fabricate…a compound made from silicone rubber, carbon black and microspheres.”) at a level of from 2% to 25% by weight to provide the at least partial acoustic isolation. (Ackerman discloses in the Abstract; The isolator being formed from a mixture including a flexible carrier, a coloring and between 10% and 80% by volume micro-bubbles; as well as 0101; “an isolator…is fabricated from three principal components, a flexible carrier, a coloring and microbubbles. As used herein, the term microbubbles includes microspheres, low density particles or air bubbles. In an embodiment, an isolator…may be fabricated from components…from about 10% to 80% microspheres by volume.”; [The level of microbubbles has a volume of 10% which falls within the claim range 2% to 25% by weight and is therefore within the claim range]). 
Thus, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to further modify the rubber gasket taught by Ackermann in view of Dirac as applied to claim 4 to include the teachings of Ackermann’s silicone rubber material with microspheres at a level of from 2% to 25% by weight. The motivation to do this would be to yield a predictable result such as increasing the barrier functionality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/           Primary Examiner, Art Unit 3791